Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 1 of 23 Page ID #:1


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   RYAN T. BRICKER (State Bar No. 269100)
     ALEXANDRA N. MARTINEZ (State Bar No. 317382)
 3   Two Embarcadero Center, Suite 1900
     San Francisco, California 94111
 4   Telephone: (415) 576-0200
     Facsimile: (415) 576-0300
 5   E-Mail:     gilchrist@kilpatricktownsend.com
                 rbricker@kilpatricktownsend.com
 6               amartinez@kilpatricktownsend.com
 7   Attorneys for Plaintiff
     PATAGONIA, INC.
 8
 9
10                           UNITED STATES DISTRICT COURT
11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                         WESTERN DIVISION – LOS ANGELES
13
14   PATAGONIA, INC.,                             Case No. 2:19-cv-07666
15                     Plaintiff,                 COMPLAINT FOR COPYRIGHT
                                                  INFRINGEMENT, TRADEMARK
16          v.                                    INFRINGEMENT, UNFAIR
                                                  COMPETITION, DILUTION, AND
17   KIMBERLY McHUGH,                             INTENTIONAL INTERFERENCE
     d/b/a OUR LITTLE CORNER,                     WITH CONTRACTUAL
18                                                RELATIONS (INJUNCTIVE
                       Defendant.                 RELIEF SOUGHT)
19
                                                  JURY TRIAL DEMAND
20
21
22          Patagonia, Inc. (“Patagonia”) is filing this Complaint to stop Kimberly
23   McHugh, d/b/a Our Little Corner (“Our Little Corner”) from continuing to infringe,
24   misuse, and trade on Patagonia’s famous Fitz Roy logo trademark, its copyrights,
25   and its reputation and goodwill, and continuing to interfere illegally with Patagonia’s
26   dealer agreements. Our Little Corner interferes with Patagonia’s contracts with its
27   authorized dealers by purchasing quantities of Patagonia® brand products for the
28   purpose of resale through unauthorized, gray market channels, including online


     COMPLAINT – Case No. 2:19-cv-07666                                               -1-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 2 of 23 Page ID #:2


 1   marketplaces such as Amazon.com. It has persisted in accumulating inventory in
 2   this manner despite Patagonia’s notices to Our Little Corner that such sales cause
 3   authorized dealers to breach their contracts and agreements with Patagonia. Our
 4   Little Corner then promotes and sells the improperly-obtained, unauthorized products
 5   with Patagonia’s branding and proprietary images. Patagonia has demanded that Our
 6   Little Corner stop these infringements but Our Little Corner has failed to respond to
 7   Patagonia’s demand or requests for information. This lawsuit has become necessary
 8   as a result of Our Little Corner’s refusal to respond to or engage with Patagonia’s
 9   efforts to resolve the dispute short of litigation. Patagonia alleges as follows:
10                         PARTIES, JURISDICTION, AND VENUE
11          1.     Patagonia is a California corporation headquartered at 259 West Santa
12   Clara Street, Ventura, California 93001. For more than forty years, Patagonia has
13   been designing, developing, marketing and retailing outdoor apparel, sportswear
14   and related products. Today, Patagonia and the PATAGONIA® brand are famous
15   around the world for innovative apparel designs, quality products, and environ-
16   mental and corporate responsibility.
17          2.     Kimberly McHugh is an individual residing at 104 Collinwood
18   Drive, Monroe, Louisiana 71203. Under the d/b/a Our Little Corner, Ms. McHugh
19   operates a business online at Amazon.com, purporting to offer PATAGONIA brand
20   apparel, among other brands.
21          3.     Patagonia’s trademark claims arise under the Trademark Act of 1946
22   (the Lanham Act), as amended by the Trademark Dilution Revision Act of 2006.
23   Patagonia’s copyright infringement claims arise under the Copyright Act. This
24   Court has jurisdiction over such claims pursuant to 28 U.S.C. §§ 1338(a) and
25   1338(b) (trademark, copyright and unfair competition), 28 U.S.C. § 1331 (federal
26   question), and 15 U.S.C. § 1121 (Lanham Act). This Court has jurisdiction over the
27   state law claims under 28 U.S.C. § 1367 (supplemental jurisdiction) and, Patagonia
28   is informed and believes, 28 U.S.C. § 1332 (diversity).


     COMPLAINT – Case No. 2:19-cv-07666                                                  -2-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 3 of 23 Page ID #:3


 1           4.    This Court has personal jurisdiction over Our Little Corner because
 2   Our Little Corner offers its services and products to residents of California and this
 3   judicial district. The products that Our Little Corner advertises and offers, and
 4   makes available to purchasers through Amazon.com are promoted to and capable
 5   of being ordered by and shipped to consumers in this judicial district and, Patagonia
 6   is informed and believes, products have been sourced and sold in California and
 7   this judicial district. The contracts with which Our Little Corner is interfering are
 8   entered into and partially performed in this judicial district.
 9           5.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because Our
10   Little Corner transacts business in this district and a substantial part of the events
11   giving rise to the claims asserted arose in this district.
12                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
13   The History of Patagonia
14           6.    Patagonia was founded in the late 1960s to design and sell
15   climbing clothes and other active sportswear. The company adopted the name
16   “PATAGONIA” to differentiate its business that designed and manufactured
17   climbing gear and tools. PATAGONIA was chosen as the trademark to call to mind
18   romantic visions of glaciers tumbling into fjords, jagged windswept peaks, gauchos
19   and condors. Since at least 1973, the PATAGONIA brand has appeared on a multi-
20   colored label inspired by a silhouette of the jagged peaks of the Mt. Fitz Roy skyline
21   framed by a stormy sky.
22           7.    In the more than forty years since Patagonia’s business started, the
23   PATAGONIA brand and the Fitz Roy logo have become one of the most identifiable
24   brands in the world. Patagonia’s products now include a wide range of apparel
25   including technical products designed for climbing, skiing and snowboarding, surf-
26   ing, fly fishing, and trail running, as well as sportswear which are sold around the
27   world.
28   / / /

     COMPLAINT – Case No. 2:19-cv-07666                                                -3-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 4 of 23 Page ID #:4


 1           8.    Over the years, Patagonia has earned accolades for every aspect of its
 2   business. Its products have won numerous awards for their technical merit, includ-
 3   ing multiple “Gear of the Year” awards from Outside Magazine; multiple “Skier’s
 4   Choice Awards” from Powder Magazine; the National Geographic Adventure Blog
 5   “Gear of the Year” award in 2010, 2013, 2014, and 2016; “Editor’s Choice” and
 6   “Top Pick” awards from OutdoorGearLab; Men’s Journal’s “Gear of the Year”
 7   award; and the Gear Institute’s “Best New Gear” award in Winter 2017.
 8           9.    Patagonia also has won numerous awards and certifications for its
 9   business initiatives, including receiving the Sustainable Business Counsel’s first
10   “Lifetime Achievement Award.” In 1996, with an increased awareness of the
11   dangers of pesticide use and synthetic fertilizers used in conventional cotton growing,
12   Patagonia began the exclusive use of organically grown cotton and has continued that
13   use for nearly twenty years. It was a founding member of the Fair Labor Association,
14   which is an independent multi-stakeholder verification and training organization that
15   audits apparel factories. Additionally, since 1985 Patagonia has pledged 1% of sales
16   to environmental groups to preserve and restore our natural environment, donating
17   $89 million to date. In 2002, Patagonia’s founder, Yvon Chouinard, along with
18   others, created a non-profit called 1% For the Planet to encourage other businesses
19   to do the same. Today, more than 1200 member companies have donated more than
20   $150 million to more than 3300 nonprofits through 1% For the Planet. In 2012,
21   Patagonia became one of California’s first registered Benefit Corporations, ensuring
22   Patagonia could codify into its corporate charter consideration of its workers, com-
23   munity, and the environment. In 2016, Patagonia pledged to donate all revenue from
24   sales on Black Friday, donating $10 million in response to customers’ purchases on
25   that day. In 2018, Patagonia pledged an additional $10 million in grants in response
26   to recent tax cuts given to businesses.
27   / / /
28   / / /

     COMPLAINT – Case No. 2:19-cv-07666                                             -4-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 5 of 23 Page ID #:5


 1   The PATAGONIA Trademarks
 2          10.    Patagonia owns numerous registrations for and including the
 3   PATAGONIA trademark and Fitz Roy logo, both together and alone, for a wide
 4   ranging assortment of products. Among these are the following U.S. trademark
 5   registrations:
 6
                                          Reg. No. /                               Date of
 7            Trademark                   Reg. Date             Goods             First Use
 8                                                     Men’s and Women’s
                                      1189402 /                                   08/1974
                                                       Clothing – Namely,
 9                                    Feb. 9, 1982     Sweaters, Rugby Shirts,
       PATAGONIA                                       Walking Shorts,
10                                                     Trousers, Jackets,
                                                       Mittens, Hoods, and
11                                                     Rainwear.
12                                                     Men’s, Women’s, and
                                      1294523 /                                  08/1974-
                                                       Children’s Clothing –
13                                    Sept. 11, 1984   Namely, Jackets, Pants,   1981
                                                       Vests, Gloves, Pullovers,
14                                                     Cardigans, Socks,
                                                       Sweaters, Underwear,
15                                                     Shirts, Shorts, Skirts,
                                                       and Belts.
16
                                      1547469 /        Men’s, Women’s, and        08/1974
17                                                     Children’s Clothing –
                                      July 11, 1989    Namely, Jackets, Pants,
18                                                     Shirts, Sweaters, Vests,
                                                       Skirts, Underwear Tops
19                                                     and Bottoms, Socks,
                                                       Gloves, Mittens, Hats,
20                                                     Face Masks, Balaclava,
                                                       Gaiters, and Belts.
21
                                      1775623 /        Luggage, Back Packs,       08/1988
22                                                     and All-Purpose Sports
                                      June 8, 1993     Bags.
23
24
25
                                      1811334 /        Luggage, Back Packs,       08/1990
26                                                     Fanny Packs, and All-
       PATAGONIA                      Dec. 14, 1993    Purpose Sport Bags,
27                                                     Footwear, Ski Bags,
                                                       and Ski Gloves.
28


     COMPLAINT – Case No. 2:19-cv-07666                                             -5-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 6 of 23 Page ID #:6


 1
                                          Reg. No. /                                  Date of
 2            Trademark                   Reg. Date               Goods              First Use
 3                                    2260188 /          Computerized on-line        10/1995
                                                         ordering activities in
 4                                    July 13, 1999      the field of clothing and
                                                         accessories; providing
 5                                                       information in the field
                                                         of technical clothing and
 6     PATAGONIA                                         accessories for use in
                                                         recreational, sporting,
 7                                                       and leisure activities;
                                                         providing information in
 8                                                       the field of existing and
                                                         evolving environmental
 9                                                       issues.
10                                    2392685 /          On-line retail store        10/1995
                                                         and mail order services
11                                    Oct. 10, 2000      featuring technical
                                                         clothing, footwear, and
12     PATAGONIA.COM                                     accessories; computer
                                                         services in the nature
13                                                       of on-line information
                                                         related to the environ-
14                                                       ment and clothing.
15                                    2662619 /          Retail store services       06/1986
                                                         featuring clothing,
16     PATAGONIA                      Dec. 17, 2002      footwear, luggage, and a
                                                         wide variety of sporting
17                                                       goods and accessories.
18                                    61338 (State       Men’s and women’s           08/1974
                                                         clothing, namely
19                                    of California) /   sweaters, rugby shirts,
       PATAGONIA                      Apr. 8, 1980       walking shorts, trousers,
20                                                       jackets, mittens, hoods,
                                                         and rainwear.
21
22                                    0169639 (State Men’s, women’s, and             08/1974
                                                       children’s clothing.
                                      of California) /
23                                    May 23, 1983
24
25
26          These registrations for the PATAGONIA mark and Fitz Roy logo are in
27   full force and effect. The registrations have become incontestable under 15 U.S.C.
28   § 1065. Collectively, these marks, Patagonia’s other registered trademarks, and its

     COMPLAINT – Case No. 2:19-cv-07666                                                -6-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 7 of 23 Page ID #:7


 1   common law marks are referred to as the “PATAGONIA trademarks.” Patagonia
 2   also owns a registered copyright (Registration No. VA 1-801-788) for the Fitz Roy
 3   Design.
 4          11.    The PATAGONIA trademarks are distinctive, arbitrary and fanciful,
 5   entitled to the broadest scope of protection, and certain of the PATAGONIA
 6   trademarks are registered in ninety countries.
 7          12.    For many years prior to the events giving rise to this Complaint and
 8   continuing to the present, Patagonia annually has spent enormous amounts of time,
 9   money, and effort advertising and promoting the products on which its PATAGONIA
10   trademarks are used. PATAGONIA brand products are advertised in print and on the
11   Internet. In addition to advertising by Patagonia, the PATAGONIA trademarks are
12   also advertised and promoted and presented at point of sale by numerous retailers.
13   Consumers, accordingly, are exposed to the PATAGONIA trademarks in a variety
14   of shopping and post-sale contexts.
15          13.    Patagonia has sold its PATAGONIA brand products all over the world,
16   including throughout the United States and California. Through its promotion and
17   investment in the PATAGONIA brand—combined with extensive sales, publicity,
18   awards, and leadership in sustainable sourcing practices—Patagonia has acquired
19   enormous goodwill in its PATAGONIA trademarks. The PATAGONIA trademarks
20   are famous within the meaning of the Trademark Dilution Revision Act, enjoy
21   strong consumer recognition, and are recognized around the world and throughout
22   the United States by consumers as signifying high quality products made by a
23   responsible company.
24        Patagonia’s Copyrights And Use of Them In Providing Retail Services
25          14.    In connection with its online sales, Patagonia invests a substantial
26   amount of time and money to take proprietary photographs of every product (from
27   a variety of angles) that it sells. It displays these photographs at www.patagonia.com
28   and licenses its dealers to use these photos to present customers with high quality


     COMPLAINT – Case No. 2:19-cv-07666                                               -7-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 8 of 23 Page ID #:8


 1   images of Patagonia’s products. Some of these photographs are also used in catalogs.
 2   Patagonia periodically registers the copyright in these photographs, and owns
 3   registered rights for all of the photographs shown on Exhibit A, which shows
 4   Patagonia’s product photographs in comparison with the copies used without
 5   authorization by Our Little Corner.
 6           15.   Consistent with the fact that these photographs are intended for use in
 7   connection with retail services, the images have a consistent theme and style and are
 8   shot in a similar format. For example, these images are photographs that were taken
 9   for fleece and other jackets:
10
11
12
13
14
15                                        Patagonia’s Warranty
16           16.   Many studies show that the greatest way to minimize the negative
17   environmental impact of a garment is to build it well so that customers use it longer;
18   obviating the need to buy another one. Patagonia, consistent with its commitment
19   build the best product with the least harm, provides the following warranty for
20   products that are sold through authorized channels:
21                 We guarantee everything we make. If you are not satisfied
22                 with one of our products at the time you receive it, or if
23                 one of our products does not perform to your satisfaction,
24                 return it to the store you bought it from or to Patagonia for
25                 a repair, replacement or refund. Damage due to wear and
26                 tear will be repaired at a reasonable charge.
27   / / /
28   / / /

     COMPLAINT – Case No. 2:19-cv-07666                                              -8-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 9 of 23 Page ID #:9


 1           Our Little Corner’s Infringement of Patagonia’s Trademark Rights
 2           17.   Patagonia recently discovered that Our Little Corner is selling
 3   substantial quantities of PATAGONIA branded products online through the retail
 4   platforms including Amazon.com. None of Patagonia’s authorized retailers or
 5   dealers is permitted to sell on ecommerce platforms such as Amazon.com, or
 6   anywhere except an approved retail site operated by the retailer in accordance with
 7   Patagonia’s policies.
 8           18.   Our Little Corner is using several tactics to portray itself as an
 9   authorized Patagonia dealer to consumers looking for PATAGONIA brand products
10   on Amazon.com.
11           19.   Our Little Corner, without authorization or a license, uses Patagonia’s
12   copyrighted images, the same that appear in genuine listings for Patagonia products
13   and on www.patagonia.com and on Patagonia’s dealers’ websites, to present itself as
14   an authorized dealer. Examples of these infringing reproductions follow.
15
16
17
18
19
20
21
22
23
24
25
26   / / /
27   / / /
28   / / /


     COMPLAINT – Case No. 2:19-cv-07666                                                 -9-
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 10 of 23 Page ID #:10


  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23          20.    Our Little Corner represents itself as a source of a range of
 24   PATAGONIA branded products and uses the trademarks several times in its listings,
 25   as shown by example in the paragraph above.
 26          21.    Our Little Corner shows that it carries multiple sizes within styles –
 27   for example, various sizes of Patagonia’s Women’s Better Sweater® jackets in the
 28   Amazon.com listing shown above – which implies to consumers that Our Little


      COMPLAINT – Case No. 2:19-cv-07666                                              - 10 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 11 of 23 Page ID #:11


  1   Corner has a ready source of PATAGONIA branded inventory on hand when in fact
  2   its source of supply depends at least in part on interfering with and persuading
  3   authorized dealers to breach the terms of their relationship with Patagonia.
  4           22.   There are multiple material differences between goods and services
  5   provided in genuine transactions from authorized dealers in PATAGONIA products,
  6   and the goods sold in transactions with Our Little Corner. For example, Our Little
  7   Corner’s Amazon.com seller page references the platform’s return policy, which is
  8   limited to a 30 day window after the delivery date. This policy is inconsistent with
  9   the actual warranty from Patagonia available on genuine goods.
 10           23.   Our Little Corner also uses the PATAGONIA trademarks and the
 11   absence of a competitive market on Amazon.com – due to the absence of authorized
 12   dealers there – to gouge consumers with misleading prices that, due to all of the
 13   other misappropriations, consumers will believe originate from Patagonia.
 14   For example, a Men’s Nano Puff® jacket retails for a list price of $199.00 on
 15   Patagonia.com and from many authorized dealers. Yet Our Little Corner is selling
 16   the same jacket for $272.00 (see paragraph 19 above). A ¼-zip Women’s Better
 17   Sweater® retails for a list price of $99.00 on Patagonia.com. Our Little Corner is
 18   selling the same jacket for $159.00. The exorbitant prices charged by Our Little
 19   Corner for PATAGONIA brand products prevail for other styles as well. It is
 20   inconsistent with consumer expectations about products sold by ostensibly
 21   authorized dealers to pay tens or hundreds of dollars above suggested retail prices.
 22   On information and belief, comments posted by Amazon.com users confirm the
 23   harm that flows from Our Little Corner’s pricing practices, including the following
 24   examples.
 25   / / /
 26   / / /
 27   / / /
 28   / / /

      COMPLAINT – Case No. 2:19-cv-07666                                              - 11 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 12 of 23 Page ID #:12


  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16                                 Patagonia’s No Resale Policy
 17           24.   To guard against these kind of abuses, every Patagonia dealer is
 18   forbidden under its relationship with Patagonia from selling to any reseller, jobber
 19   or other retailer, and no authorized seller is permitted to sell or use Patagonia’s
 20   trademarks on eBay.com, Overstock.com, or Amazon.com because these sites
 21   represents – for the reasons discussed – materially different services and product
 22   experiences than is represented by the Patagonia trademark.
 23           25.   The purpose of these restrictions is to ensure that only authorized
 24   sources of PATAGONIA brand products, responsible for adhering to Patagonia’s
 25   sales policies and warranties and maintaining an assortment of products for returns
 26   or size exchanges, present the PATAGONIA brand and shopping experience to
 27   consumers.
 28   / / /


      COMPLAINT – Case No. 2:19-cv-07666                                               - 12 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 13 of 23 Page ID #:13


  1           26.   Both Patagonia and its authorized channels invest in the brand and
  2   the required services, and refrain from prohibited markets, on the assumption that
  3   Patagonia will maintain control over the wholesale channel for its goods. When
  4   potential buyers like Our Little Corner disrupt Patagonia’s relationships with its
  5   dealers, it diminishes the value of adhering to Patagonia’s requirements for appro-
  6   priate distribution of its products and may destroy these relationships altogether.
  7                                        Harm to Patagonia
  8           27.   Our Little Corner’s actions have caused and will cause Patagonia
  9   irreparable harm for which money damages and other remedies are inadequate.
 10   Unless Our Little Corner is restrained by this Court, it will continue to cause
 11   irreparable damage and injury to Patagonia by, among other things:
 12                 a.      Depriving Patagonia of its statutory rights to use and control
 13   use of its trademarks and copyrights;
 14                 b.      Creating a likelihood of confusion, mistake, and deception
 15   among consumers and the trade as to the source of the infringing products and
 16   services;
 17                 c.      Creating a likelihood of confusion, mistake, and deception
 18   among consumers and the trade by providing materially different products and
 19   services to the genuine products and services available from authorized retailers;
 20                 d.      Causing the public falsely to associate Patagonia with Our Little
 21   Corner and/or its products, or vice versa;
 22                 e.      Causing incalculable and irreparable damage to Patagonia’s
 23   goodwill and diluting the capacity of its famous PATAGONIA trademarks to
 24   differentiate its products from those of its competitors and authorized dealers
 25   in genuine products and services;
 26                 f.      Causing Patagonia to lose sales of its genuine PATAGONIA
 27   products and services; and
 28   / / /

      COMPLAINT – Case No. 2:19-cv-07666                                                - 13 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 14 of 23 Page ID #:14


  1                  g.     Causing disruption and uncertainty to Patagonia’s relationships
  2   with its authorized retailers;
  3                  h.     Causing Our Little Corner to capture profits, premiums and
  4   goodwill that are only available due to its exploitation of markets that, due to
  5   Patagonia’s policies, are not competitive, all to the detriment of deceived consumers
  6   and Patagonia.
  7           28.    Accordingly, in addition to damages and recovery of Our Little
  8   Corner’s profits, Patagonia is entitled to injunctive relief against Our Little Corner
  9   and all persons acting in concert with it.
 10                                            FIRST CLAIM
 11                         FEDERAL TRADEMARK INFRINGEMENT
 12                                        (15 U.S.C. §§ 1114-1117)
 13           29.    Patagonia realleges and incorporates by reference each of the allegations
 14   contained in paragraphs 1 through 28 of this Complaint.
 15           30.    Our Little Corner has used – in connection with the sale, offering for
 16   sale, distribution, or advertising of its materially different products and services –
 17   words and symbols that infringe upon the PATAGONIA trademarks.
 18           31.    Our Little Corner has used the Patagonia trademarks and its copy-
 19   righted photographs to devise listings on Amazon.com (and, Patagonia is informed
 20   and believes, other like sites) that create a likelihood of consumer confusion that
 21   Our Little Corner is an authorized dealer in PATAGONIA brand products when,
 22   in fact, it is not.
 23           32.    These acts of trademark infringement have been committed deliberately
 24   and with the intent to cause confusion, mistake, or deception, and are in violation of
 25   15 U.S.C. § 1114.
 26           33.    As a direct and proximate result of Our Little Corner’s conduct,
 27   Patagonia is entitled to recover up to treble the amount of Our Little Corner’s
 28   / / /


      COMPLAINT – Case No. 2:19-cv-07666                                                 - 14 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 15 of 23 Page ID #:15


  1   unlawful profits and Patagonia’s damages and an award of attorneys’ fees under
  2   15 U.S.C. §§ 1117(a).
  3           34.    Patagonia and the public will suffer irreparable harm if Our Little
  4   Corner’s infringements continue and Patagonia is entitled to injunctive relief
  5   pursuant to 15 U.S.C. § 1116(a) that requires Our Little Corner to stop use of
  6   the PATAGONIA trademarks, to stop selling PATAGONIA brand products on
  7   Amazon.com or like sites, and to stop using any other mark or design or copyright
  8   that creates likely confusion that Our Little Corner is an authorized dealer in
  9   PATAGONIA brand products.
 10                                         SECOND CLAIM
 11                               FEDERAL UNFAIR COMPETITION
 12                         (False Designation of Origin and False Description)
 13                                        (15 U.S.C. § 1125(a))
 14           35.    Patagonia realleges and incorporates by reference each of the allegations
 15   contained in paragraphs 1 through 34 of this Complaint.
 16           36.    Our Little Corner’s conduct as alleged in this Complaint constitutes
 17   the use of symbols or devices tending falsely to describe the infringing products and
 18   services, within the meaning of 15 U.S.C. § 1125(a). Our Little Corner’s conduct is
 19   likely to cause confusion, mistake, or deception by or in the public as to the affilia-
 20   tion, connection, association, origin, sponsorship, or approval of the infringing
 21   products and services to the detriment of Patagonia and in violation of 15 U.S.C.
 22   § 1125(a).
 23           37.    Our Little Corner has used Patagonia’s marks and Patagonia’s copy-
 24   righted photographs to devise listings on Amazon.com (and, Patagonia is informed
 25   and believes, other like sites) that create a likelihood of consumer confusion that
 26   Our Little Corner is an authorized dealer in PATAGONIA brand products when,
 27   in fact, it is not.
 28   / / /

      COMPLAINT – Case No. 2:19-cv-07666                                                - 15 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 16 of 23 Page ID #:16


  1          38.    As a direct and proximate result of Our Little Corner’s conduct,
  2   Patagonia is entitled to recover up to treble the amount of Our Little Corner’s
  3   unlawful profits and Patagonia’s damages, and an award of attorneys’ fees under
  4   15 U.S.C. § 1117(a).
  5          39.    Patagonia and the public will suffer irreparable harm if Our Little
  6   Corner’s conduct continues, and Patagonia is entitled to an injunction pursuant to
  7   15 U.S.C. § 1116(a) that requires Our Little Corner to stop use of any PATAGONIA
  8   marks, to stop selling PATAGONIA brand products on Amazon.com or like sites,
  9   and to stop using any other mark or design or copyright that creates likely confusion
 10   that Our Little Corner is an authorized dealer in PATAGONIA brand products.
 11                                        THIRD CLAIM
 12                        FEDERAL DILUTION OF FAMOUS MARK
 13             (Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125(c))
 14          40.    Patagonia realleges and incorporates by reference each of the allegations
 15   contained in paragraphs 1 through 39 of this Complaint.
 16          41.    Patagonia’s PATAGONIA trademark is distinctive and famous within
 17   the meaning of the Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125(c),
 18   and was famous prior to Our Little Corner’s use the mark.
 19          42.    Our Little Corner’s conduct is likely to cause dilution of Patagonia’s
 20   PATAGONIA trademark by diminishing its distinctiveness and by disparaging
 21   Patagonia in violation of the Trademark Dilution Revision Act of 2006, 15 U.S.C.
 22   § 1125(c).
 23          43.    As a direct and proximate result of Our Little Corner’s willful conduct,
 24   Patagonia is entitled to recover up to treble the amount of Our Little Corner’s
 25   unlawful profits and Patagonia’s damages, and an award of attorneys’ fees under
 26   15 U.S.C. §§ 1116(a), 1117(a), and 1125(c).
 27          44.    Patagonia and the public will suffer irreparable harm if Our Little
 28   Corner’s conduct continues, and Patagonia is entitled to an injunction pursuant


      COMPLAINT – Case No. 2:19-cv-07666                                               - 16 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 17 of 23 Page ID #:17


  1   to 15 U.S.C. §§ 1116(a) and 1125(c) that require Our Little Corner to stop use of
  2   any PATAGONIA marks, to stop selling PATAGONIA products on Amazon.com
  3   or like sites, and to stop using any other mark or design or copyright that diminishes
  4   the distinctiveness of or disparages the PATAGONIA trademark or its association
  5   with Patagonia and those who are authorized to use its brand.
  6                                        FOURTH CLAIM
  7          TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
  8                       UNDER CALIFORNIA STATUTORY LAW
  9                    (Cal. Bus. & Prof. Code §§ 14200 and 17200 et seq.)
 10          45.    Patagonia realleges and incorporates by reference each of the allegations
 11   contained in paragraphs 1 through 44 of this Complaint.
 12          46.    Patagonia is the owner of numerous registrations for the PATAGONIA
 13   trademarks, as well as common law rights in those marks.
 14          47.    Our Little Corner has used Patagonia’s marks and Patagonia’s copy-
 15   righted photographs to devise listings on Amazon.com (and, Patagonia is informed
 16   and believes, other like sites) that create a likelihood of consumer confusion that
 17   Our Little Corner is an authorized dealer in PATAGONIA products when, in fact,
 18   it is not.
 19          48.    Our Little Corner uses the infringements to enhance the commercial
 20   value of its offerings.
 21          49.    Our Little Corner’s acts violate Patagonia’s trademark rights under
 22   California Business & Professions Code §§14200 et seq.
 23          50.    Our Little Corner’s conduct as alleged in this Complaint also
 24   constitutes “unlawful, unfair or fraudulent business act[s] or practice[s] and unfair,
 25   deceptive, untrue or misleading advertising” within the meaning of California
 26   Business & Professions Code §§ 17200 et seq.
 27          51.    Patagonia is entitled to monetary and injunctive relief. The public and
 28   Patagonia will suffer irreparable harm if Our Little Corner’s infringements continue,


      COMPLAINT – Case No. 2:19-cv-07666                                              - 17 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 18 of 23 Page ID #:18


  1   and Patagonia is entitled to an injunction that requires Our Little Corner to stop use
  2   of any PATAGONIA trademarks, to stop selling PATAGONIA brand products on
  3   Amazon.com or like sites, and to stop using any other mark or design that is likely
  4   to be confused with the PATAGONIA trademarks or cause likely confusion about
  5   whether Our Little Corner is an authorized dealer.
  6          52.    Because Our Little Corner’s actions have been committed willfully,
  7   maliciously, and intentionally, Patagonia is entitled to reasonable attorneys’ fees and
  8   compensatory and punitive damages pursuant to California Business & Professions
  9   Code § 14250.
 10                                            FIFTH CLAIM
 11                              COPYRIGHT INFRINGEMENT
 12                                        (17 U.S.C. § 101 et seq.)
 13          53.    Patagonia realleges and incorporates by reference each of the
 14   allegations contained in paragraphs 1 through 52 of this Complaint.
 15          54.    Patagonia owns registrations for the copyrighted works identified in
 16   Exhibit A to this Complaint (“copyrighted works”).
 17          55.    Without authorization, Our Little Corner has reproduced, distributed,
 18   and/or used copies of Patagonia’s copyrighted works in violation of Patagonia’s
 19   exclusive rights, damaging Patagonia and harming Patagonia’s relationship with its
 20   authorized dealers.
 21          56.    Our Little Corner’s unlawful reproduction, distribution, and/or use of
 22   Patagonia’s proprietary photography constitutes copyright infringement.
 23          57.    Patagonia is informed and believes that Our Little Corner acted
 24   intentionally, willfully and in bad faith when it reproduced, distributed, and/or used
 25   the infringing copies and has continued to do so after having been put on notice by
 26   Patagonia.
 27          58.    As a direct and proximate result of Our Little Corner’s conduct,
 28   Patagonia is entitled pursuant to 17 U.S.C. § 502 to injunctive relief. The public


      COMPLAINT – Case No. 2:19-cv-07666                                               - 18 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 19 of 23 Page ID #:19


  1   and Patagonia will suffer irreparable harm if Our Little Corner’s infringements
  2   continue; therefore, Patagonia is entitled to injunctive relief that requires Our Little
  3   Corner to stop all use of Patagonia’s copyrighted works.
  4           59.   As a result of Our Little Corner’s conduct, Patagonia is entitled
  5   pursuant to 17 U.S.C. § 504, at its discretion and election, to recover statutory
  6   damages based on Our Little Corner’s willful infringement of the copyrighted
  7   works. In the alternative, Patagonia is entitled to its actual damages, as well as
  8   any profits of Our Little Corner attributable to its acts of infringement.
  9                                        SIXTH CLAIM
 10     INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS
 11           60.   Patagonia realleges and incorporates by reference each of the allegations
 12   contained in paragraphs 1 through 59 of this Complaint.
 13           61.   Patagonia has existing valid contracts with its authorized dealers, which
 14   include restrictions against certain sales and sales channels as set forth in paragraphs
 15   24-26 of this Complaint.
 16           62.   Our Little Corner has knowledge of those contracts and restrictions
 17   based, at minimum, on notices from Patagonia that have informed Our Little Corner
 18   of Patagonia’s dealer contracts and Our Little Corner’s inducement of breaches.
 19   Patagonia is informed and believes that Our Little Corner has acted intentionally
 20   to induce breaches or disruption of those contractual relationships by purchasing
 21   inventory from authorized dealers for the purpose of resale, and by reselling such
 22   products through ecommerce platforms.
 23           63.   Our Little Corner’s actions as alleged in this Complaint have caused
 24   and will cause actual disruption or breach of Patagonia’s contracts with its
 25   authorized dealers.
 26           64.   Our Little Corner’s conduct as alleged herein has caused and will
 27   continue to cause Patagonia irreparable harm for which there is no adequate remedy
 28   / / /


      COMPLAINT – Case No. 2:19-cv-07666                                                - 19 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 20 of 23 Page ID #:20


  1   at law, and is also causing damage to Patagonia in an amount which cannot be
  2   accurately computed at this time but will be proven at trial.
  3                                 PRAYER FOR JUDGMENT
  4          WHEREFORE, Patagonia prays that this Court grant it the following relief:
  5          1.     Adjudge that the PATAGONIA trademarks have been infringed by
  6   Our Little Corner in violation of Patagonia’s rights under 15 U.S.C. § 1114;
  7          2.     Adjudge that the PATAGONIA trademarks have been infringed by
  8   Our Little Corner in violation of California statutory law;
  9          3.     Adjudge that Patagonia’s common law rights in the PATAGONIA
 10   trademarks have been infringed;
 11          4.     Adjudge that Our Little Corner has competed unfairly with Patagonia
 12   and has falsely described the source of its products and services in violation of
 13   Patagonia’s rights under 15 U.S.C. § 1125(a);
 14          5.     Adjudge that Our Little Corner has competed unfairly with Patagonia
 15   in violation of California statutory law;
 16          6.     Adjudge that Our Little Corner’s activities are likely to dilute
 17   Patagonia’s famous PATAGONIA trademark in violation of Patagonia’s rights
 18   under 15 U.S.C. § 1125(c);
 19          7.     Adjudge that Our Little Corner and its agents, employees, attorneys,
 20   successors, assigns, affiliates, and joint venturers, and any person(s) in active
 21   concert or participation with it, and/or any person(s) acting for, with, by, through
 22   or under it, be enjoined and restrained at first during the pendency of this action
 23   and thereafter permanently from:
 24                 a.      Manufacturing, producing, sourcing, importing, selling, offering
 25   for sale, distributing, advertising, or promoting any goods or services that copy or
 26   display any words or symbols that so resemble Patagonia’s PATAGONIA trade-
 27   marks as to be likely to cause confusion, mistake, or deception, on or in connection
 28   with any product or service that is not authorized by or for Patagonia, including,


      COMPLAINT – Case No. 2:19-cv-07666                                                  - 20 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 21 of 23 Page ID #:21


  1   without limitation, any product or service that (i) bears the PATAGONIA trade-
  2   marks, (ii) bears Patagonia’s copyrighted photographs, (iii) is materially different
  3   than Patagonia’s genuine products or services, or (iv) otherwise approximates
  4   Patagonia’s trademarks or copyright;
  5                 b.      Using any word, term, name, symbol, device, or combination
  6   that (i) causes or is likely to cause confusion, mistake, or deception as to the affilia-
  7   tion or association of Our Little Corner or its products or services with Patagonia, or
  8   as to the origin of Our Little Corner’s products or services, (ii) contains any false
  9   designation of origin, false or misleading description or representation of fact,
 10   (iii) contains any false or misleading advertising, or (iv) causes likely dilution of
 11   the PATAGONIA trademark;
 12                 c.      Further infringing the rights of Patagonia in and to its
 13   PATAGONIA trademark, or otherwise damaging Patagonia’s goodwill or business
 14   reputation;
 15                 d.      Further diluting the famous PATAGONIA trademark;
 16                 e.      Otherwise competing unfairly with Patagonia in any manner;
 17                 f.      Reproducing or using the copyrighted works in any manner;
 18                 g.      Selling PATAGONIA branded products on Amazon.com or like
 19   sites in which a materially different service and product is received by the consumer
 20   from genuine products and services; or
 21                 h.      Continuing to perform in any manner whatsoever any of the
 22   other acts complained of in this Complaint;
 23          8.     Adjudge that Our Little Corner, within thirty (30) days after service of
 24   the Court’s judgment, be required to file with this Court and serve upon Patagonia’s
 25   counsel a written report under oath setting forth in detail the manner in which it has
 26   complied with the judgment;
 27          9.     Adjudge that Patagonia recover from Our Little Corner its damages
 28   and lost profits, and Our Little Corner’s profits, in an amount to be proven at trial;


      COMPLAINT – Case No. 2:19-cv-07666                                                - 21 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 22 of 23 Page ID #:22


  1          10.    Adjudge that Our Little Corner be required to account for any profits
  2   that are attributable to its illegal acts, and that Patagonia be awarded (1) Our Little
  3   Corner’s profits and (2) all damages sustained by Patagonia, under 15 U.S.C.
  4   § 1117, plus prejudgment interest;
  5          11.    Adjudge that the amounts awarded to Patagonia pursuant to 15 U.S.C.
  6   § 1117 shall be trebled;
  7          12.    Adjudge, pursuant to 17 U.S.C. § 504, that Our Little Corner be
  8   required to pay statutory damages to Patagonia, or to account for any profits earned
  9   from its copyright infringements and to pay Patagonia such profits and all damages
 10   sustained by Patagonia;
 11          13.    Adjudge that Our Little Corner be obligated to pay punitive damages
 12   to Patagonia;
 13          14.    Adjudge that Patagonia be awarded its costs and disbursements
 14   incurred in connection with this action, including Patagonia’s reasonable attorneys’
 15   fees and investigative expenses; and
 16          15.    Adjudge that all such other relief be awarded to Patagonia as this Court
 17   deems just and proper.
 18
 19   Dated: September 4, 2019             Respectfully submitted,
 20                                        KILPATRICK TOWNSEND & STOCKTON LLP
 21
 22                                        By:               /s/ Ryan T. Bricker
                                                                Ryan T. Bricker
 23
                                           Attorneys for Plaintiff
 24                                        PATAGONIA, INC.
 25
 26
 27
 28


      COMPLAINT – Case No. 2:19-cv-07666                                               - 22 -
Case 2:19-cv-07666-JAK-AFM Document 1 Filed 09/04/19 Page 23 of 23 Page ID #:23


  1                                 DEMAND FOR JURY TRIAL
  2           Patagonia, Inc. demands that this action be tried to a jury.
  3
  4   Dated: September 4, 2019             Respectfully submitted,
  5                                        KILPATRICK TOWNSEND & STOCKTON LLP
  6
  7                                        By:               /s/ Ryan T. Bricker
                                                                Ryan T. Bricker
  8
                                           Attorneys for Plaintiff
  9                                        PATAGONIA, INC.
 10
 11
 12   72268252V.1 | 1147738

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      COMPLAINT – Case No. 2:19-cv-07666                                           - 23 -
